 

Exhibit 10.45

 

FORM FOR OPTION CANCELLATION AGREEMENT

 

 

THIS OPTION CANCELLATION AGREEMENT (the “Agreement”) is effective as of date
forth on the signature page hereof by and among CiG Wireless Corp., a
corporation incorporated in the State of Nevada (the “Company”) and the holder
of options to purchase the Company’s common stock signatory hereto (the
“Optionee”). Capitalized terms used herein and not otherwise defined shall have
the meanings given to them in the Securities Purchase Agreement (the “Securities
Purchase Agreement”) dated August 1, 2013 by and among the Company and each of
the investors set forth on Schedule I thereto, as such Schedule may be amended
from time to time in accordance with the terms of Securities Purchase Agreement.

 

RECITALS

 

WHEREAS, the Optionee is the grantee of options to purchase such number of
shares of the Company’s common stock, $0.00001 par value, on the date(s), and
for the exercise price(s), as are set forth on the signature page hereof (the
“Options”); and

 

WHEREAS, the Optionee and the Company have agreed that it is in the mutual best
interests of the Company and the Optionee that the Company cancel any and all
Options previously granted or awarded to such Optionee.

 

NOW, THEREFOR, in consideration of the premises and mutual covenants contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged as adequate in all respects, the
parties hereto agree as follows:

 

1.          Representations. The Optionee represents and warrants to the Company
that: (x) Optionee does not hold any option to purchase shares of the Company,
or any other equity award based on shares of the Company, other than the
Options; (y) Optionee is the sole owner of the Options; (z) prior to the date
hereof, Optionee has not transferred or assigned, or purported to transfer or
assign, the Options, or the shares subject to such Options; (xx) the Options
cancelled and terminated hereunder are owned by the Optionee free and clear of
all liens, security interests, pledges, encumbrances or liabilities of any
nature or kind whatsoever; (yy) the Options are in full force and effect, and
there are no other oral or written agreements or arrangements concerning such
Options; and (zz) Optionee has had the opportunity to, and to the extent desired
to do so, has, consulted with counsel of Optionee’s own selection concerning the
substance of this Agreement and the transactions contemplated hereby, including
without limitation, the legal, tax and investment consequences thereof.

 

2.          Cancellation of Options. Effective as of the Initial Closing,
Optionee hereby surrenders to the Company, for cancellation, all of Optionee’s
outstanding Options. Optionee irrevocably agrees that, upon such cancellation,
all rights of the Optionee under any Option grant agreement, employment
agreement, or any other agreement with respect to the Options shall be cancelled
and terminated.

 

3.          Subject to Initial Closing. The surrender and cancellation of the
Options hereunder is subject to the consummation of the transactions
contemplated in the Securities Purchase Agreement. If the Initial Closing shall
not occur for any reason, this Agreement shall, without further notice, action
or deed, be automatically terminated and shall have no effect on the terms or
the continuation of the Options.

 

 

 

 

CIG Wireless Corp. – Option Cancellation Agreement

 

4.          Release. The Optionee hereby fully and forever releases and
discharges (1) the Company and any of its direct or indirect subsidiaries, (2)
any of the owners of any of the Company or its direct or indirect subsidiaries,
(3) any officer, director, employee, consultant, agent or other representative
of any of the foregoing, (4) the Investors, and (5) any successor to any of the
aforementioned (collectively referred to as the “Released Parties”), from any
claim, and/or cause of action, that Optionee, the Optionee’s estate, heirs,
beneficiaries, and all other persons having rights under the Options, has with
respect to any matter arising from or related to the Options or the termination
thereof, without regard to whether such claim or cause of action is presently
known or knowable. The Optionee hereby agrees to indemnify and hold harmless the
Company and each of the Released Parties and their respective successors and
assigns from and against any and all losses (including, without limitation, all
reasonable fees, costs, expenses and disbursements of counsel) incurred in
connection with defending any action of Optionee brought to contest this
Agreement, or to revive the Options, or to dispute the validity and
irrevocability of the cancellation of the Options hereby.

 

Optionee understands that in some jurisdictions a general release does not
extend to claims which a creditor does not know or suspect to exist in his favor
at the time of executing the release, which if known by him must have materially
affected his settlement with the debtor. Notwithstanding the foregoing, Optionee
hereby expressly waives and relinquishes all rights and benefits under any such
provision of the law of any applicable jurisdiction to such effect or similar
effect with respect to Optionee’s release of any claims Optionee may have
against any of the Released Parties.

 

5.          Consideration. Optionee shall be paid the sum of Ten Dollars ($10),
the receipt and sufficiency of which is hereby acknowledged.

 

6.          Opportunity for Review. Optionee hereby acknowledges that Optionee
has received and reviewed the Securities Purchase Agreement, that Optionee has
had an opportunity to ask questions of the Company concerning the transactions
contemplated therein and in this Agreement, and that all such questions have
been answered to Optionee’s satisfaction.

 

7.          Further Action. The parties hereto shall execute and deliver all
further instruments and documents, provide all information and take or forbear
from all such action as may be necessary or appropriate to accomplish the
purposes of this Agreement. Optionee agrees not to sell, dispose, assign or
otherwise transfer the Options, in whole or in part, prior to the Initial
Closing.

 

8.          Presumption. This Agreement or any section thereof shall not be
construed against any party due to the fact that said Agreement or any section
thereof was drafted by said party.

 

9.          Titles and Captions. All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.

 

10.         Notices. All notices, demands, instructions and other communications
required or permitted to be given to or made upon either party hereto or any
other person shall be in writing and shall be personally delivered or sent by
registered or certified mail, postage prepaid, return receipt requested, or by a
reputable courier delivery service, or by facsimile (confirmed by mail), and
shall be deemed to be given for purposes of this Agreement on the day that such
writing is delivered or sent to the intended recipient thereof in accordance
with the provisions of this section. Unless otherwise specified in a notice sent
or delivered in accordance with the foregoing provisions of this section,
notices, demands, instructions and other communications in writing shall be
given to or made upon the respective parties hereto, in the case of the Optionee
to the address of record on file with the Company; and in the case of the
Company, to the principal executive office of the Company.

 

Page 2 of 5

 

 

CIG Wireless Corp. – Option Cancellation Agreement

 

11.         Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be unenforceable or invalid for any reason,
the remaining provisions of this Agreement shall not be affected by such holding
and shall continue in full force in accordance with their terms.

 

12.         Assignment; Successors in Interest. Neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by either of
the parties hereto without the prior written content of the other party. Subject
to the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties and their respective permitted
successors and assigns.

 

13.         Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. This Agreement may be
delivered via facsimile or scanned “PDF” which shall be an original for all
purposes.

 

14.         Entire Agreement; No Third-Party Beneficiaries. This Agreement
constitutes the entire agreement, and supersedes and preempts all prior
agreements, understandings, or representations by or between the parties,
whether written or oral. This Agreement cannot be modified, altered or amended
except by a writing signed by all the parties hereto. No waiver by either party
hereto of any provision or condition of this Agreement at any time shall be
deemed a waiver of such provision or condition at any prior or subsequent time
or of any other provision or condition at the same or any prior or subsequent
time. Nothing in this Agreement, express or implied, is intended to confer upon
any party, other than either party hereto and their respective permitted
successors and assigns, any rights or remedies under or by reason of this
Agreement.

 

15.         Governing Law; Arbitration. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to the choice of law principles thereof. Any dispute, claim or
controversy arising out of or relating to this Agreement or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this Agreement to arbitrate,
shall be determined by arbitration in the City of New York before a single
arbitrator. The arbitration shall be administered by JAMS pursuant to JAMS’
Streamlined Arbitration Rules and Procedures. Judgment on any award may be
entered in any court having jurisdiction. This clause shall not preclude parties
from seeking provisional remedies in aid of arbitration from a court of
appropriate jurisdiction.

 

16.         Acknowledgment. Optionee acknowledges that all Options, whether
vested or unvested, shall be cancelled, and upon cancellation, Optionee shall
forfeit any and all rights in connection with the Options, and all agreements,
rights, covenants and obligations under any stock option agreement, employment
agreement, or any other agreement relating to the Options shall terminate with
respect to Optionee and the Company.

 

[Signature Page Follows]

 

Page 3 of 5

 

 

CIG Wireless Corp. – Option Cancellation Agreement

 

Name of Optionee:

 

Options to be cancelled:

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
1st day of August, 2013.

 

  OPTIONEE:       See Schedule I       CIG WIRELESS CORP.       By: /s/ Paul
McGinn     Name: Paul McGinn     Title: Chief Executive Officer

 

Page 4 of 5

 

 

CIG Wireless Corp. – Option Cancellation Agreement

 

List of Optionees

 

Paul McGinn

Gabriel Margent

Gert Rieder

Wuersch & Gering LLP

Grant Barber

 



Page 5 of 5



